Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12, 16-22, 27  are rejected under 35 U.S.C. 103(a) as obvious over Cabell et al, WO 2007/023455 in view  of Mackey et al, U.S. Patent No. 6,723,160, Close et al, U.S. Patent Application Publication No. 2005/0148261 and Cabell et al, U.S. Patent No. 6,955,850, hereinafter Cabell II.   
Cabell et al discloses a toilet tissue which would necessarily be able to be flushed because toilet tissue is sized and intended to be flushable. See page 7, lines 10-13.   Cabell discloses the tissue comprises one or more plies of fibrous material made from hydroxyl polymers such as starch, polyvinyl alcohol and mixtures. See page 5, lines 14-page 6, line 12.   The plies further comprise a solid additive such as wood pulp fibers.  See page 9, line 25 – page 10, line 25.  The additive may be on a surface of a ply or within a ply or in between plies. See figures and page 20, line 26 – page 21, line 15.   Note that the instant claims do not preclude the presence of additional layers or components which are not either filaments or fibers, since the claims use open language and only specifically limit the filaments and fibers.   
With regard to the claims as amended 11/4/19, since the solid additive can be present on the surface of a ply or plies or within a ply or plies or in between plies it meets the limitations as set forth in the amended claims. 
Since the instant specification defines scrim as a layer overlaying the additive, one of the plies can correspond to the claimed scrim.    The material can have a suitable basis weight of 5-20 gsm.  See page 25, lines 1-5.  The additive can be uniformly or substantially uniformly distributed, or non-uniformly distributed.  See page 21, lines 16-19.  The structure may comprise 
Cabell differs from the claimed invention because it does not disclose that the embossing pattern, (i.e., the pattern of depressions),  is a non-random pattern.  However, any embossed pattern will be either random or non-random.  Therefore, it would have been obvious to have selected from known random and non-random patterns of embossing in order to form a tissue having the desired appearance and texture.
Cabell does not teach the claimed properties of wet coefficient of Friction Ratio or Wet Web-Web Coefficient of Friction as claimed.  However, Cabell discloses the same structure made from the same materials it is reasonable to expect that the structure of Cabell would have the same properties, since the same materials cannot have different properties.  Further, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
With regard to claims 8-10, although Cabell teaches employing wood pulp fibers, it does not disclose the claimed type of fibers.  However, since Cabell teaches that natural or artificial cellulosic pulp can be employed, it would have been obvious to have selected from among known types of pulp in including hardwood, softwood, eucalyptus and chemically treated pulp fibers, since these are well known and conventionally used types of wood pulp fibers.  
Cabell differs from the claimed invention because Cabell does not teach that the fiber can be non-thermoplastic crosslinked polyhydroxy fibers such as starch fibers.    
However, Mackey discloses that non-thermoplastic crosslinked polyhydroxy fibers can be employed in forming disposable items such as disposable nonwoven fabrics, and that such fibers are superior to thermoplastic starch fibers because they have a higher wet tensile strength.  See col. 1, lines 20-40; col. 2, lines 3-27. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed crosslinked non-thermoplastic starch fibers as taught by Mackey as the fibers in Cabell because of their superior wet tensile strength.

Cabell differs from the claimed invention because it does not teach a scrim or reinforcing layer having a basis weight of less than 5 gsm.
However, Close discloses nonwoven materials such as bath tissue which have exterior lightweight meltblown layers having basis weights of less than 1 gsm which function to reduce lint.  See abstract, paragraphs 0015, 0016, 0017.  
Therefore, it would have been obvious to have provided the structure of Cabell with an exterior lightweight meltblown layer as taught by Close in order to reduce lint.  
Neither Cabell nor Close teach that the exterior scrim meltblown layer should comprise non-thermoplastic polysaccharide filaments.  
However, Cabell II teaches that non-thermoplastic polysaccharide filaments such as starch filaments can be meltblown and used as a component to form toilet tissue which produces less lint.   See col. 3, lines 1-7, col. 6, lines 6-23, col. 7, lines 62-64, col. 10, lines 14-22. 
Therefore, it would have been obvious to have used the particular non-thermoplastic starch filaments disclosed in Cabell II to form the exterior meltblown scrim layer as taught by Close on the structure of Cabell in order to provide a tissue having reduced linting and which had specific utility in toilet tissues.  
Claims 25-26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell et al, WO 2007/023455 in view  of Mackey et al, U.S. Patent No. 6,723,160, Close et al, U.S. Patent Application Publication No. 2005/0148261 and Cabell et al, U.S. Patent No. 6,966,850, hereinafter Cabell II, as set forth above, and further in view of Vinson et al, U.S. Patent No. 5,814,188.
Cabell differs from the claimed invention because it does not disclose that the tissue comprises a softening agent such as a quaternary ammonium.  
However, Vinson et al teaches that tissue papers such as toilet paper may be treated with softening agents such as a quaternary ammonium.  See col. 2, lines 16-31.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined a softening agent with the tissue of Cabell in order to improve the tactile sensation perceived by the consumer who holds a paper product and rubs it across the skin as taught by Vinson.
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
Applicant argues that Cabell I does not teach a scrim and that Cabell Ii fails to teach a multi-ply toilet tissue comprising pulp fibers.  However, the instant specification defines a scrim as a layer overlaying an additive.  Therefore any of the layers of Cabell which overlies the additives can be considered to be a scrim.  Further, Close teaches employing a very light scrim layer in toilet tissues as set forth above, so it would have been obvious to have employed a particular scrim layer in the structure of Cabell I as taught by Close.   With regard to Cabell II, Cabell II is relied on for teaching non-thermoplastic polysaccharide filaments such as starch filaments can be meltblown and used as a component to form toilet tissue which produces less lint.   See col. 3, lines 1-7, col. 6, lines 6-23, col. 7, lines 62-64, col. 10, lines 14-22.  Therefore, the combination of references teaches the same structure and it is reasonable to presume that claimed properties would be present because like materials must have like properties.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789